Filed Pursuant to Rule 424(b)(3) Registration No. 333-144497 PROSPECTUS $200,000,000 Offer to Exchange All Outstanding 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof, for an equal amount of our 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof, which have been registered under the Securities Act of 1933 We hereby offer, upon the terms and subject to the conditions set forth in this prospectus and the accompanying letter of transmittal (which together constitute the “exchange offer”), to exchange up to $200,000,000 aggregate principal amount of our registered 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof, which we refer to as our exchange notes, for a like principal amount of our outstanding 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof, which we refer to as our old notes.We refer to the old notes and the exchange notes collectively as the notes.The terms of the exchange notes and the guarantees thereof are identical to the terms of the old notes and the guarantees thereof in all material respects, except for the elimination of some transfer restrictions, registration rights and additional interest provisions relating to the old notes.Each of the notes are irrevocably and unconditionally guaranteed on a senior subordinated basis by most of our present and future, wholly owned direct and indirect subsidiaries. We will exchange any and all old notes that are validly tendered and not validly withdrawn prior to 5:00 p.m., New York City time, on October 9, 2007, unless extended. We have not applied, and do not intend to apply, for listing of the notes on any national securities exchange or automated quotation system. Each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of such exchange notes.The letter of transmittal states that by so acknowledging and delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act.This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for old notes where such old notes were acquired by such broker-dealer as a result of market-making activities or other trading activities.We have agreed that, for a period of 180 days after the consummation of the exchange offer, we will make this prospectus available to any broker-dealer for use in connection with any such resale.See “Plan of Distribution.” See “Risk Factors” beginning on page 12 of this prospectus for a discussion of certain risks that you should consider before participating in this exchange offer. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is September 5, 2007. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 12 FORWARD-LOOKING STATEMENTS 21 USE OF PROCEEDS 22 RATIO OF EARNINGS TO FIXED CHARGES 22 THE EXCHANGE OFFER 24 DESCRIPTION OF THE NOTES 35 CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 79 PLAN OF DISTRIBUTION 82 LEGAL MATTERS 83 WHERE YOU CAN FIND MORE INFORMATION 83 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 83 EXPERTS 84 We have not authorized anyone to give you any information or to make any representations about us or the transactions we discuss in this prospectus other than those contained in this prospectus.If you are given any information or representations about these matters that is not discussed in this prospectus, you must not rely on that information.This prospectus is not an offer to sell or a solicitation of an offer to buy securities anywhere or to anyone where or to whom we are not permitted to offer or sell securities under applicable law.The delivery of this prospectus does not, under any circumstances, mean that there has not been a change in our affairs since the date of this prospectus.Subject to our obligation to amend or supplement this prospectus as required by law and the rules of the Securities and Exchange Commission, or the SEC, the information contained in this prospectus is correct only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of these securities. The notes may not be offered or sold in or into the United Kingdom by means of any document except in circumstances that do not constitute an offer to the public within the meaning of the Public Offers of Securities Regulations 1995.All applicable provisions of the Financial Services and Markets Act 2000 must be complied with in respect of anything done in relation to the notes in, from or otherwise involving or having an effect in the United Kingdom. This prospectus incorporates important business and financial information about us that is not included in or delivered with this document.This information is available without charge to security holders upon written or oral request.You may make such request by contacting our Secretary at Sun Healthcare Group, Inc., 18831 Von Karman, Suite 400, Irvine, California 92612, telephone number (949) 255-7100.To obtain timely delivery of such information, security holders must request the information no later than five business days before the expiration of the exchange offer. PROSPECTUS SUMMARY The following summary should be read in conjunction with, and is qualified in its entirety by, the more detailed information and financial statements (including the accompanying notes) appearing elsewhere in this prospectus or incorporated by reference herein.You should carefully read this prospectus and the information incorporated by reference herein, including the section entitled “Risk Factors,” the pro forma financial data, which gives effect to (i) the acquisition of Harborside Healthcare Corporation (“Harborside”) and (ii) the private offering of the old notes, the additional debt financings to fund the purchase price for the acquisition of Harborside and certain other transactions, and the financial statements and related notes thereto contained elsewhere in this prospectus or incorporated by reference herein.Unless the context otherwise requires, references in this prospectus to “Sun,” “we,” “our,” “us,” and “the Company” refer to Sun Healthcare Group, Inc.and its consolidated subsidiaries. Our Business We are a nationwide provider, through our subsidiaries, of long-term, sub-acute and related specialty healthcare services principally to the senior population in the United States.Our core business is providing inpatient services, primarily, at March 31, 2007, through 118 skilled nursing facilities, 13 assisted and independent living facilities, seven mental health facilities and three specialty acute care hospitals.At March 31, 2007, our facilities had 15,447 licensed beds, of which 14,726 were available for occupancy, located in 19 states.We also provide, through our subsidiaries, rehabilitation therapy services to affiliated and non-affiliated facilities and medical staffing and other ancillary services primarily to non-affiliated facilities and other third parties. In April 2007, we acquired Harborside, which operates 73 skilled nursing facilities, one assisted living facility and one independent living facility.Of these facilities, 44 are owned.We also expect to purchase in 2007 certain facilities that are currently leased by Harborside.At March 31, 2007, Harborside’s facilities had approximately 9,000 licensed beds, of which approximately 8,800 were available for occupancy, located in 10 states.Harborside provides quality inpatient and rehabilitation therapy services and other ancillary services with a geographic focus largely in the eastern United States. Sun Healthcare Group, Inc.was incorporated in Delaware in 1993.Our executive offices are located at 18831 Von Karman, Suite 400, Irvine, California 92612 and our principal business address is 101 Sun Avenue NE, Albuquerque, New Mexico 87109.Our main telephone number is (949) 255-7100.Our website is located at www.sunh.com.None of the information contained on our website and on websites linked is part of this prospectus. 1 Summary Of The Terms Of The Exchange Offer On April 12, 2007, we completed the private offering of $200,000,000 aggregate principal amount of our 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof (the “old notes”).We are offering to exchange up to $200,000,000 aggregate principal amount of our registered 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof (the “exchange notes”) for a like principal amount of the old notes.References to the “notes” in this prospectus are references to both the old notes and the exchange notes.This prospectus is part of a registration statement covering the exchange of the old notes for the exchange notes. In connection with the sale of the old notes, we entered into a registration rights agreement (as more fully described below) with the initial purchasers of the old notes in which we agreed to deliver to you this prospectus as part of the exchange offer.You are entitled to exchange in the exchange offer your old notes for exchange notes which are identical in all material respects to the old notes except that: · the exchange notes have been registered under the Securities Act of 1933 (the “Securities Act”) and will be freely tradable by persons who are not affiliated with us; · the exchange notes are not entitled to registration rights which are applicable to the old notes under the registration rights agreement; and · our obligation to pay additional interest on the old notes due to the failure to consummate the exchange offer by a prior date does not apply to the exchange notes. The Exchange Offer We are offering to exchange up to $200,000,000 aggregate principal amount of the exchange notes for a like principal amount of the old notes.Old notes may be exchanged only in integral multiples of $1,000. Resales Based on an interpretation by the staff of the SEC set forth in no-action letters issued to third parties, we believe that the exchange notes issued pursuant to the exchange offer in exchange for old notes may be offered for resale, resold and otherwise transferred by you (unless you are our “affiliate” within the meaning of Rule 405 under the Securities Act) without compliance with the registration and prospectus delivery provisions of the Securities Act, provided that you: · are acquiring the exchange notes in the ordinary course of business; and ·have not engaged in, do not intend to engage in, and have no arrangement or understanding with any person or entity, including any of our affiliates, to participate in, a distribution of the exchange notes. In addition, each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer in exchange for old notes that were acquired by such broker-dealer as a result of market-making activities or other trading activities must also acknowledge that it will deliver a prospectus in connection with any resale of the exchange notes.For more information, see “Plan of Distribution.” Any holder of old notes, including any broker-dealer, who · is our affiliate, 2 · does not acquire the exchange notes in the ordinary course of its business, or ·tenders in the exchange offer with the intention to participate, or for the purpose of participating, in a distribution of exchange notes, cannot rely on the position of the staff of the SEC expressed in Exxon Capital Holdings Corp. SEC No-Action Letter (April 13, 1989) or similar no-action letters and, in the absence of an exemption therefrom, must comply with the registration and prospectus delivery requirements of the Securities Act in connection with the resale of the exchange notes. Expiration Date; Withdrawal of Tenders The exchange offer will expire at 5:00 p.m., New York City time, on October 9, 2007, or such later date and time to which we extend it (the “expiration date”).We do not currently intend to extend the expiration date.A tender of old notes pursuant to the exchange offer may be withdrawn at any time prior to the expiration date.Any old notes not accepted for exchange for any reason will be returned without expense to the tendering holder promptly after the expiration or termination of the exchange offer. Certain Conditions to the Exchange Offer The exchange offer is subject to customary conditions, some of which we may waive.For more information, see “The Exchange Offer—Certain Conditions to the Exchange Offer.” Procedures for Tendering Old Notes If you wish to accept the exchange offer, you must complete, sign and date the accompanying letter of transmittal, or a copy of the letter of transmittal, according to the instructions contained in this prospectus and the letter of transmittal.You must also mail or otherwise deliver the letter of transmittal, together with the old notes and any other required documents, to the exchange agent at the address set forth on the cover of the letter of transmittal.If you hold old notes through The Depository Trust Company (“DTC”) and wish to participate in the exchange offer, you must comply with the Automated Tender Offer Program procedures of DTC, by which you will agree to be bound by the letter of transmittal. By signing or agreeing to be bound by the letter of transmittal, you will represent to us that, among other things: · any exchange notes that you receive will be acquired in the ordinary course of your business; · you have no arrangement or understanding with any person or entity, including any of our affiliates, to participate in the distribution of the exchange notes; · if you are a broker-dealer that will receive exchange notes for your own account in exchange for old notes that were acquired as a result of market-making activities, that you will deliver a prospectus, as required by law, in connection with any resale of the exchange notes; and 3 · you are not our “affiliate” as defined in Rule 405 under the Securities Act, or, if you are an affiliate, you will comply with any applicable registration and prospectus delivery requirements of the Securities Act. Guaranteed Delivery Procedures If you wish to tender your old notes and your old notes are not immediately available or you cannot deliver your old notes, the letter of transmittal or any other documents required by the letter of transmittal or comply with the applicable procedures under DTC’s Automated Tender Offer Program prior to the expiration date, you must tender your old notes according to the guaranteed delivery procedures set forth in this prospectus under “The Exchange Offer—Guaranteed Delivery Procedures.” Effect on Holders of Old Notes As a result of the making of, and upon acceptance for exchange of all validly tendered old notes pursuant to the terms of, the exchange offer, we will have fulfilled a covenant contained in the registration rights agreement and, accordingly, we will not be obligated to pay additional interest as described in the registration rights agreement.If you are a holder of old notes and do not tender your old notes in the exchange offer, you will continue to hold such old notes and you will be entitled to all the rights and limitations applicable to the old notes in the indenture, except for any rights under the registration rights agreement that by their terms terminate upon the consummation of the exchange offer. To the extent that old notes are tendered and accepted in the exchange offer, the trading market for old notes could be adversely affected. Consequences of Failure to Exchange All untendered old notes will continue to be subject to the restrictions on transfer provided for in the old notes and in the indenture.In general, the old notes may not be offered or sold unless registered under the Securities Act, except pursuant to an exemption from, or in a transaction not subject to, the Securities Act and applicable state securities laws.Other than in connection with the exchange offer, we do not currently anticipate that we will register the old notes under the Securities Act. Certain United States Federal Income Tax Considerations The exchange of old notes for exchange notes in the exchange offer will not be a taxable event for U.S.federal income tax purposes.For more information, see “Material Tax Consequences.” Use of Proceeds We will not receive any cash proceeds from the issuance of the exchange notes in the exchange offer. Exchange Agent Wells Fargo Bank, National Association is the exchange agent for the exchange offer.The address and telephone number of the exchange agent are set forth in the section captioned “The Exchange Offer—Exchange Agent.” 4 SUMMARY OF THE TERMS OF THE EXCHANGE NOTES The following summary highlights all material information contained elsewhere in this prospectus but does not contain all the information that you should consider before participating in the exchange offer.We urge you to read this entire prospectus, including the “Risk Factors” section and the consolidated financial statements and related notes incorporated by reference in this prospectus. Issuer Sun Healthcare Group, Inc. Exchange Notes Offered $200,000,000 aggregate principal amount of 91/8% Senior Secured Notes Due 2015. Maturity The exchange notes will mature on April 15, 2015. Interest The exchange notes will accrue interest at a rate per annum equal to 91/8%, payable semi-annually in arrears, on April 15 and October 15 of each year, commencing on October 15, 2007. Guaranties The exchange notes, like the old notes, will be unconditionally guaranteed, on a senior subordinated basis, by certain of our existing and future wholly owned direct and indirect subsidiaries.See “Description of the Notes—Guaranties.” Ranking The exchange notes, like the old notes, and the guarantees will be senior subordinated obligations and will: · rank junior in right of payment to all of our and the guarantors’ existing and future senior obligations; · be effectively subordinated to our and the guarantors’ existing and future secured obligations to the extent of the value of the collateral securing such obligations; and ·rank equally (“pari passu”) with any of our and the guarantors’ existing and future senior subordinated indebtedness. The exchange notes will also be effectively junior to the liabilities of the non-guarantor subsidiaries. See “Description of the Notes—Ranking.” Sinking Fund None Optional Redemption We are entitled to redeem some or all of the notes at any time on or afterApril 15, 2011 at the redemption prices set forth under “Description of the Notes—Optional Redemption”.In addition, prior to April 15, 2011, we are entitled to redeem some or all of the notes at a price equal to 100% of the principal amount thereof, plus accrued and unpaid interest, if any, plus the “make whole” premium set forth under “Description of the Notes—Optional Redemption.”We are also entitled to redeem up to 35% of the aggregate principal amount of the notes until April 15, 2010 with the net proceeds of certain equity offerings at the redemption price set forth under “Description of the Notes—Optional Redemption”. 5 Change of Control If we experience specific kinds of changes in control, we will be required to make an offer to repurchase the notes at a price equal to 101% of their principal amount, plus accrued and unpaid interest, if any, to the date of repurchase. Use of Proceeds There will be no cash proceeds to us from the exchange offer. Certain Covenants The indenture that will govern the exchange notes contains covenants that, among other things, limits our ability and the ability of certain of our subsidiaries to: · incur or guarantee additional indebtedness or issue preferred stock; · transfer or sell assets; · pay dividends or make other restricted payments; · make certain investments; · create or incur certain liens; ·transfer all or substantially all of our assets or enter into merger or consolidation transactions; and · enter into transactions with our affiliates. However, these limitations are subject to a number of important qualifications and exceptions described under “Description of Notes—Certain Covenants.” Absence of a Public Market for the Exchange Notes The exchange notes generally will be freely transferable but will also be new securities for which there will not initially be a market.Accordingly, we cannot assure you of whether a market for the exchange notes will develop or as to the liquidity of any market.We do not intend to apply for a listing of the exchange notes on any securities exchange or automated dealer quotation system. Risk Factors Investment in the exchange notes involves substantial risks.See “Risk Factors” immediately following this summary for a discussion of certain risks relating to an investment in the notes. 6 SUMMARY HISTORICAL AND PRO FORMA FINANCIAL DATA Historical The following historical summary financial data for the five years ended December 31, 2006 has been derived from our audited consolidated financial statements.The following historical summary financial data as of and for the three months ended March 31, 2006 and 2007 has been derived from our unaudited consolidated financial statements. 7 Predecessor Company(1)(2) Reorganized Company(1)(2) Two Months Ended February 28, Ten Months Ended December31, Year Ended December 31, Three Months Ended March 31, 2002(3) 2002(4) 2003(5) 2004(6) 2005(7) 2006(8) 2006(9) 2007(10) (in thousands) Consolidated Statement of Operations Data: Total net revenues $301,846 $542,393 $663,644 $700,863 $765,782 $1,045,637 $256,756 $273,569 Costs and expenses: Operating salaries and benefits 176,877 333,656 414,780 418,626 461,425 598,516 146,920 156,426 Self-insurance for workers’ compensation and general and professional liability insurance 11,380 21,596 28,468 20,725 26,061 32,694 12,672 10,564 Operating administrative expenses — 30,524 19,195 21,433 23,552 27,986 7,874 7,591 Other operating costs 72,156 85,648 118,975 136,780 147,311 218,789 55,465 56,612 Facility rent expense 25,789 32,601 35,979 36,278 38,130 56,734 13,390 14,379 General and administrative expenses 14,776 43,569 43,394 44,104 47,195 49,856 11,645 12,832 Depreciation and amortization 4,465 15,966 6,223 8,192 8,389 14,866 2,867 3,920 Provision for losses on accounts receivable 417 4,213 6,862 4,264 3,369 11,124 1,448 2,440 Interest, net 2,672 12,549 16,755 8,671 11,837 18,506 4,367 2,059 (Gain) loss on extinguishment of debt, net (1,498,360 ) — — (3,394 ) 408 — — 19 (Gain) loss on sale of assets, net — (6,809 ) (4,178 ) 1,494 383 172 13 7 Loss on asset impairment — 272,293 2,774 1,028 361 — — — Extraordinary gain on sale of assets — (1,904 ) — Restructuring costs, net — — 14,676 1,972 122 — — — Loss on contract and lease termination — — — 150 — 975 — — Total costs and expenses (1,189,828 ) 843,902 703,903 700,323 768,543 1,030,218 256,661 266,849 Income (loss) before reorganization gain, net, income taxes and discontinued operations 1,491,674 — 95 6,720 Reorganization (gain) costs, net (1,483 ) — Income (loss) before income taxes and discontinued operations 1,493,157 (301,509 ) (40,259 ) 540 (2,761 ) 15,419 95 6,720 Income tax (benefit) expense 147 410 665 (1,158 ) (786 ) 731 (727 ) 2,368 Income (loss) from continuing operations 1,493,010 (301,919 ) (40,924 ) 1,698 (1,975 ) 14,688 ) 822 4,352 Discontinued operations: Income (loss) from discontinued operations (1,569 ) (136,068 ) (14,372 ) (15,005 ) 17,847 5,226 383 (79) Gain (loss) on disposal of discontinued operations, net of related tax expense of $785 for the year ended December 31, 2006 and $650 for the year ended December31, 2003 (6,070 ) 1 55,650 (5,320 ) 8,889 7,204 (66 ) (350 ) (Loss) gain from discontinued operations (7,639 ) (136,067 ) 41,278 (20,325 ) 26,736 12,430 317 (429 ) Net (loss) income $1,485,371 $(437,986 ) $354 $(18,627 ) $24,761 $27,118 $1,139 $3,923 8 Reorganized Company As of December 31, March 31, 2002 2003 2004 2005 2006 2007 (in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $21,013 $25,574 $19,834 $16,641 $131,935 $99,670 Total current assets 371,059 182,084 156,410 181,217 299,274 261,245 Total assets 475,835 300,398 313,153 512,306 621,423 589,662 Total current liabilities 445,303 239,461 187,005 244,003 203,029 179,357 Stockholders’ (deficit) equity (187,218 ) (166,398 ) (123,380 ) (2,895 ) 144,133 148,719 (1) On February28, 2002, we emerged from proceedings under the Bankruptcy Code pursuant to the terms of our Plan of Reorganization. (2) We have updated our historical financial information to reflect the divesture of seven skilled nursing facilities, the sale of our home health segment, and the reclassification of our remaining laboratory and radiology business to assets and liabilities held for sale during 2006.GAAP requires that these operations be reclassified as discontinued operations on a retroactive basis. (3) Results for the two month period ended February28, 2002 include a $1.5billion non-cash gain on extinguishment of debt, a $1.5million gain for reorganization items due to our Chapter 11 filing, a net non-cash loss on discontinued operations of $7.6million due to the anticipated termination of ten facility lease agreements and the reduction of the carrying amount of the assets associated with the above described facilities, which facilities and assets were determined not to be integral to our core business operations. (4) Results for the ten month period ended December31, 2002 include a non-cash charge of $272.3million representing an impairment to carrying values of goodwill and other long-lived assets for continuing operations, a net gain on sale of assets of $8.7million due to the termination of ten facility lease agreements and the reduction of the carrying amount of the assets associated with the above described facilities, which facilities and assets were determined not to be integral to our core business operations, and a loss of $136.1million from discontinued operations, of which $135.5million relates to the impairment to our carrying values of goodwill and other long-lived assets for discontinued operations. (5) Results for 2003 include a non-cash charge of $2.8million representing an impairment of the carrying values of lease intangibles and other long-lived assets, a $14.7million charge related to current year restructuring, a net gain on sale of assets of $4.2million mainly due to the sale of land and buildings, a loss of $14.4million from discontinued operations and a gain of $55.6million from disposal of discontinued operations due primarily to the sale of our pharmaceutical and software development operations, termination of 126 facility lease agreements, sale of one other facility and the reductions of the carrying amount of the assets associated with the above described facilities, which facilities and assets were determined not to be integral to our core business operations. (6) Results for 2004 include a non-cash charge of $1.0million representing an impairment of the carrying values of other long-lived assets, a $2.0million charge related to restructuring, a net loss on sale of assets of $1.5million mainly due to the write-down of a property held for sale and a net gain on extinguishment of debt of $3.4million related to mortgage restructurings, a loss of $15.0million from discontinued operations and a net loss of $5.3million from disposal of discontinued operations due primarily to the sale of our clinical laboratory and radiology operations located in California and a reserve recorded in connection with the sale of a previously divested segment. 9 (7) Results for 2005 include revenues and expenses for December 2005 for Peak Medical Corporation (“Peak”), which we acquired that month, a $1.1 million non-cash charge for transaction costs related to the Peak acquisition, a net loss on sale of assets of $0.4 million primarily due to a write-down of a property held for sale, a net loss on extinguishment of debt of $0.4 million related to mortgage restructurings.Income from discontinued operations was $26.7 million due primarily to net reductions of $14.6million in self-insurance reserves for general and professional liability and workers’ compensation for prior years on divested facilities, and an $8.9million gain from disposal of discontinued operations primarily due to the receipt in September2005 of $7.7 million in cash proceeds from the 2003 sale of our pharmaceutical services operations, pursuant to the terms of the sale agreement. (8) Results for 2006 include a $2.5 million non-cash charge to account for certain lease rate escalation clauses, a net loss on sale of assets of $0.2 million and a $1.0 million charge for the termination of a management contract associated with the acquisition of hospice operations.Income from discontinued operations of $12.4 million, was comprised of: (i)a $6.8 million gain from the sale of our home health operations in the fourth quarter of 2006, (ii)a net $6.0 million reduction of reserves for self-insurance for general and professional liability and workers’ compensation for prior years on divested facilities, (iii)a $4.2 million non-cash gain primarily related to the sale in July2003 of our pharmaceutical services operations to Omnicare,Inc., and (iv)a $1.3million gain on the sale of one of our inpatient facilities in the fourth quarter of 2006, offset in part by (v)a $3.6 million non-cash charge for closed facilities with a continuing rent obligation, (vi)a net $1.3 million loss from divested operations from inpatient services and home health services, (vii)a $0.2million loss related to the discontinued clinical laboratory and radiology, and (viii)a $0.8 million net tax provision for discontinued operations. (9) Results for the quarter ended March 31, 2006, include $62.8 million of revenue, $29.4 million of operating salaries and benefits, $3.8 million increase of self-insurance expense, $17.4 million of other operating expenses, $1.2 million of general and administrative expenses, $0.5 million of provision for losses on accounts receivable, $3.5 million of facility rent expense, and $1.6 million of interest expense attributable to Peak’s operations acquired in December 2005, plus $4.0 million of increased revenues in our Medical Staffing segment from offices and services acquired during 2005, $1.1 million of additional interest expense due to the consolidation of Clipper as a variable interest entity, and a gain on disposal of $1.0 million associated with certain clinical laboratory and radiology operations. (10) Results for the quarter ended March 31, 2007, include a $2.1 million decrease in our workers’ compensation and general and professional liability self-insurance expense, a $1.1 million increase in depreciation and amortization primarily attributable to the finalization of the property, plant and equipment valuation related to the Peak acquisition, a $1.0 million increase to the provision for losses on accounts receivable resulting from a slowdown of Medicaid payments due to revised rules associated with Medicaid pending patients, and a $2.3 million decrease of interest expense due to the pay down of mortgages, notes payable and industrial revenue bonds. 10 Pro Forma The following summary unaudited pro forma consolidated financial data for the year ended December 31, 2006 and the three months ended March 31, 2007 shows financial results as if we had acquired Harborside as of January 1, 2006.The summary unaudited pro forma consolidated financial data also give effect to the private offering of the old notes and Harborside’s (i)acquisition of a 75% interest in Physicians Homecare, a Massachusetts home health provider, on May 1, 2006; (ii)acquisition of three facilities in Connecticut, two on August 1, 2006 and one on November 1, 2006; (iii)acquisition of 11 facilities in Kentucky on October 1, 2006; (iv)proposed acquisition of the real estate of five facilities in Connecticut that are currently leased and operated by Harborside, which is expected to close in mid-2007; and (v)the proposed acquisition of the real estate underlying four facilities in Massachusetts that are currently leased and operated by Harborside, which is expected to close in the fourth quarter of 2007, all as if the private offering of the old notes and such acquisitions had occurred on January 1, 2006.The acquisition of Harborside involved additional debt financing to fund the purchase price of the acquisition, which is also reflected in this unaudited pro forma consolidated financial data.The acquisition of Harborside will be accounted for using the purchase method of accounting and will create goodwill in the pro forma balance sheet.The amount of goodwill will be based on the difference between the fair value of the consideration transferred to Harborside’s stockholders in the acquisition and the fair value of Harborside’s identifiable net assets.You should not assume that the companies would have achieved the depicted results if they actually had been combined at the date and for the period shown or that they will achieve these results in the future.This summary unaudited pro forma consolidated financial data should be read along with the unaudited pro forma consolidated financial statements incorporated by reference in this prospectus. Year Ended December 31, 2006 Three Months Ended March 31, 2007 (in thousands) (in thousands) Consolidated Statement of Operations Data: Total net revenues $ 1,698,838 $ 438,961 Income before income taxes and discontinued operations 27,132 5,008 Income from continuing operations 23,956 3,245 December 31, 2006 (in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ 9,604 Total current assets 279,805 Total current liabilities 279,209 Stockholders’ equity 143,259 11 RISK FACTORS You should carefully consider the following factors and other information contained in this prospectus before deciding to tender outstanding notes in the exchange offer.The risk factors set forth below are generally applicable to the old notes as well as the exchange notes.Investing in the notes involves a high degree of risk.You should carefully consider the risks described below with all of the other information that is included in this prospectus and the documents incorporated herein by reference and our financial statements and the related notes incorporated by reference or contained elsewhere in this prospectus.If any of the following risks actually occur, they may materially harm our business and our financial condition and results of operations. Risks Relating to Our Business Healthcare reform legislation or regulatory action may adversely affect our business. Our revenues are heavily dependent on payments under federal and state government programs.In recent years, there have been numerous initiatives on the federal and state levels for comprehensive reforms affecting the payment for and availability of healthcare services.Aspects of certain of these initiatives, such as reductions in funding of the Medicare and Medicaid programs, potential changes in reimbursement regulations by the Centers for Medicare and Medicaid Services, enhanced pressure to contain healthcare costs by Medicare, Medicaid and other payors, greater state flexibility and additional operational requirements, could adversely affect us.In addition, we incur considerable administrative costs in monitoring the changes made within the program, determining the appropriate actions to be taken in response to those changes, and implementing the required actions to meet the new requirements and minimize the repercussions of the changes to our organization, reimbursement rates and costs.Also, different interpretations or enforcement of existing, new or amended laws and regulations could result in changes in our operations requiring capital expenditures and additional operating expenses.There can be no assurance as to the ultimate content, timing or effect of any healthcare reform legislation, nor is it possible at this time to estimate the impact of potential legislation on us.That impact may have an adverse effect on our financial condition, results of operations and cash flows. Possible changes in the case mix of residents and patients as well as payor mix and payment methodologies may significantly affect our profitability. The sources and amount of our revenues are determined by a number of factors, including the licensed bed capacity and occupancy rates of our inpatient facilities, the mix of residents and patients and the rates of reimbursement among payors.Likewise, services provided by our ancillary businesses vary based upon payor and payment methodologies.Changes in the case mix of the residents and patients as well as payor mix among private pay, Medicare and Medicaid will significantly affect our profitability.Particularly, any significant increase in our Medicaid population could have a material adverse effect on our financial position, results of operations and cash flows, especially if states operating these programs continue to limit, or more aggressively seek limits on, reimbursement rates. We may not be able to successfully integrate our acquisition of Harborside or realize the potential benefits of the acquisition, which could cause our business to suffer. InApril 2007, we acquiredHarborside.We may not be able to combine successfully the operations of Harborside with our operations and, even if such integration is accomplished, we may never realize the potential benefits of the acquisition.The integration of Harborside with our operations will also require significant attention from management, possibly reducing its ability to focus on other operations or other projects.Any delays or increased costs of combining the two companies could adversely affect our operations, financial results and liquidity. We have a significant amount of debt. In connection with the acquisition of Harborside, we entered into a new credit agreement in addition to issuing the old notes.The proceeds of the credit agreement and the old notes were principally used to finance the 12 Harborside purchase and to refinance certain of our indebtedness and certain indebtedness of Harborside.As such, we have a significant amount of debt.Our indebtedness could have important consequences such as:requiring us to dedicate a substantial portion of our cash flows from operations to payments on our debt;limiting our ability to fund working capital, capital expenditures, acquisitions and other general corporate requirements;andmaking us more vulnerable to general adverse economic and industry conditions. We are subject to a number of lawsuits and rely primarily on self-funded insurance programs for general and professional liability claims against us. Skilled nursing facility operators, including our inpatient services subsidiaries, are subject to lawsuits seeking to hold them liable for the negligent or other wrongful conduct of employees that result in injury or death to residents of the facilities.We currently have numerous patient care lawsuits pending against us, as well as other types of lawsuits, many of which relate to facilities that we no longer operate.Adverse determinations in legal proceedings or any governmental investigations that could lead to lawsuits, whether currently asserted or arising in the future, and any adverse publicity arising therefrom, could have a material adverse effect on our financial position, results of operations or cash flows. We self-insure for the majority of our insurable risks, primarily for general and professional liability, but also for workers’ compensation liability and employee health insurance liability through the use of self-insurance or retrospective and self-funded insurance policies and other hybrid policies, which vary by the states in which we operate.Since January 2000, we have relied upon self-funded insurance programs for general and professional liability claims, which amounts we are responsible for funding, and we have obtained excess insurance policies for claims above those amounts.The programs have the following coverages that we are responsible for self-funding: (i) for events occurring from January 1, 2000 to December 31, 2002, $1.0 million per claim, and $3.0 million aggregate per location; (ii) for claims made in 2003, $10.0 million per claim with excess coverage above this level; and (iii) for claims made in 2004, 2005, 2006 and 2007, $5.0 million per claim, with a $5.0 million excess layer that attaches at $5.0 million of liability and a $40.0 million excess layer that attaches at $10.0 million of liability.There is a risk that the amounts funded to our programs of self-insurance and future cash flows may not be sufficient to respond to all claims asserted under those programs. At March 31, 2006 and 2007, we had recorded reserves of $88.7 million and $74.9 million, respectively, for general and professional liability, but we had only pre-funded $4.9 million and $3.4 million, respectively, for such claims.We cannot assure you that a claim in excess of our insurance coverage limits will not arise.A claim against us that is not covered by, or is in excess of, our coverage limits provided by our excess insurance policies could have a material adverse effect upon us.Furthermore, we cannot assure you that we will be able to obtain additional adequate liability insurance in the future or that, if such insurance is available, it will be available on acceptable terms. Our healthcare operations are extensively regulated and adverse determinations against us could result in severe penalties, including loss of licensure and decertification. In the ordinary course of business, we are continuously subject to a wide variety of federal, state and local laws and regulations and to state and federal regulatory scrutiny, supervision and control in various areas, including referral of patients, false claims under Medicare and Medicaid, handling and disposal of medical and hazardous waste, occupational health and safety laws and the protection of health information.Such regulatory scrutiny often includes inquiries, civil and criminal investigations, examinations, audits, site visits and surveys, some of which are non-routine.If we are found to have engaged in improper practices or failed to comply with applicable law, we could be subject to civil, administrative or criminal fines, penalties, claims, enforcement actions or restitutionary relief or corporate settlement agreements with federal, state or local authorities, and reimbursement authorities could also seek our suspension or exclusion from participation in their program.The exclusion of a facility from participating in Medicare or Medicaid could have a material adverse effect on our financial position, results of operations and cash flows. 13 We have in the past had negative cash flow, and may not be able to maintain profitability or generate sufficient operating cash flow to fund our operations. Although we reported net income of $24.8 million and $27.1 million for 2005 and 2006, respectively, prior to June 30, 2005 our operations had not generated sufficient cash flow to operate our businesses, and, as a result, we funded operations through a combination of the proceeds of equity offerings, asset sales and borrowings under a revolving credit facility.Although our operations have generated positive cash flow during 2007, we cannot be certain we will continue to generate positive cash flow from operations in the future. We face national, regional and local competition. The healthcare industry is highly competitive and subject to continual changes in the method by which services are provided and the types of companies providing services.Our nursing facilities compete primarily on a local and regional basis with many long-term care providers, some of whom may own as few as a single nursing facility.Our ability to compete successfully varies from location to location depending on a number of factors, including the number of competing facilities in the local market, the types of services available, quality of care, reputation, age and appearance of each facility and the cost of care in each locality.Increased competition in the future could limit our ability to attract and retain residents or to expand our business. State efforts to regulate the construction or expansion of healthcare providers could impair our ability to expand our operations or make acquisitions. Some states require healthcare providers (including skilled nursing facilities, hospices and assisted living centers) to obtain prior approval, in the form of a certificate of need (“CON”) for the purchase, construction or expansion of healthcare facilities; capital expenditures exceeding a prescribed amount; or changes in services or bed capacity.To the extent that we are required to obtain a CON or other similar approvals to expand our operations, either by acquiring facilities or other companies or expanding or providing new services or other changes, our expansion could be adversely affected by our failure or inability to obtain the necessary approvals, changes in the standards applicable to those approvals, and possible delays and expenses associated with obtaining those approvals.We cannot assure you that we will be able to obtain CON approval for any future projects requiring this approval. We continue to be affected by an industry-wide shortage of qualified facility care-provider personnel and increasing labor costs. We, and other providers in the long-term care industry, have had and continue to have difficulties in retaining qualified personnel to staff our long-term care facilities, particularly nurses, and in such situations we may be required to use temporary employment agencies to provide additional personnel.The labor costs are generally higher for temporary employees than for full-time employees.In addition, many states in which we operate have increased minimum staffing standards.As minimum staffing standards are increased, we may be required to retain additional staffing.In addition, in recent years we have experienced increases in our labor costs primarily due to higher wages and greater benefits required to attract and retain qualified personnel and to increase staffing levels in our long-term and sub-acute care facilities. A similar situation exists in the rehabilitation therapy industry.We, and other providers, have had and continue to have difficulties in hiring a sufficient number of rehabilitation therapists.Under these circumstances, we and others in this industry have been required to offer higher compensation to attract and retain these personnel, and we have been forced to rely on independent contractors, at higher costs, to fulfill our contractual commitments with our customers.Existing contractual commitments, regulatory limitations and the market for these services have made it difficult for us to pass through these increased costs to our customers.As a result, our operating margins in our rehabilitation therapy business have been negatively impacted.Although we have undertaken strategic and structural initiatives to address these issues, if these initiatives are unsuccessful, our financial condition, results of operations and cash flows could be adversely affected. 14 Delays in collection of our accounts receivable could adversely affect our cash flows and financial condition. Prompt billing and collection are important factors in our liquidity.Billing and collection of our accounts receivable are subject to the complex regulations that govern Medicare and Medicaid reimbursement and rules imposed by non-government payors.Our inability to bill on a timely basis pursuant to these regulations and rules could subject us to payment delays that could negatively impact our cash flows and ultimately our financial condition. If we lose our key management personnel, we may not be able to successfully manage our business and achieve our objectives. Our future success depends in large part upon the leadership and performance of our executive management team, particularly Richard K.Matros, our chief executive officer, and key employees at the operating level.If we lose the services of one or more of our executive officers or key employees, or if one or more of them decides to join a competitor or otherwise compete directly or indirectly with us, we may not be able to successfully manage our business or achieve our business objectives.If we lose the services of any of our key employees at the operating or regional level, we may not be able to replace them with similarly qualified personnel, which could harm our business. We lease a significant amount of our facilities relative to our competitors. We face risks because of the number of facilities that we lease.We currently lease 140 of our 216 skilled nursing facilities.Our high percentage of leased facilities limits our control over the facilities, could hinder our ability to modify facilities to meet changing customer needs, limits our ability to directly control occupancy costs and limits our ability to exit markets.Each of our lease agreements provides that the lessor may terminate the lease for a number of reasons, including our default in any payment of rent or taxes or our breach of any covenant or agreement in the lease.Termination of any of our leases could harm our results of operations and, as with default under any of our indebtedness, could have a material adverse impact on our liquidity.Although we believe that we will be able to renew the existing leases that we wish to extend, there is no assurance that we will succeed in obtaining extensions in the future at rental rates that we believe to be reasonable or at all.Moreover, if some facilities should prove to be unprofitable, we could remain obligated for lease payments even if we decided to withdraw from those locations.We could incur special charges relating to the closing of such facilities including lease termination costs, impairment charges and other special charges that would reduce our profits. There are inherent risks related to our facilities. Our facilities or residents may suffer harm as a result of natural or other causes.A fire of unknown origin recently broke out in one of Harborside’s Kentucky facilities.At least one resident was injured in the incident.The cause of the fire remains under investigation.Fire is one among many risks inherent in operating any type of facility. If we are unable to successfully address certain material weaknesses in our internal controls, our ability to report our financial results on a timely and accurate basis may be adversely affected. As of December 31, 2006, our management determined that our financial reporting controls as they relate to lease accounting were not effective.Specifically, we incorrectly reported certain real estate lease expenses in accordance with GAAP.We, with our independent auditors, determined that we should expense certain leases with variable rent escalators on a straight-line basis over the life of the lease instead of expensing the actual cash rent paid in each period.This resulted in an additional non-cash, pre-tax charge to rent expense of $2.5 million for 2006.Accordingly, management determined that this control deficiency constitutes, by definition, a material weakness in our internal control over financial reporting. A material weakness is a control deficiency or a combination of control deficiencies that results in more than a remote likelihood that a material misstatement of the annual or interim consolidated financial statements will not be prevented or detected.We have taken steps to remediate the material weakness that include a thorough 15 review of the classification requirements of each component line item and the individual elements that comprise each line item of the statement of operations, in accordance with GAAP.Although we have taken these steps, we cannot assure you that this or other control deficiencies will not result in a misstatement in the future. Risk Relating To Investing In The Notes Our substantial indebtedness could prevent us from fulfilling our obligations under the notes. As of March 31, 2007 we had indebtedness of approximately $144.6 million (of which approximately $94.6 million consists of senior debt and $50.0 million is non-recourse indebtedness).Our substantial indebtedness could make it difficult for us to satisfy our obligations with respect to the notes. Despite our substantial indebtedness, we may still be able to incur more debt.This could intensify the risks associated with this indebtedness. The terms of the indenture governing the notes and our senior secured credit facilities contain restrictions on our ability to incur additional indebtedness.These restrictions are subject to a number of important qualifications and exceptions, and the indebtedness incurred in reliance on these qualifications and exceptions could be substantial.Accordingly, we could incur significant additional indebtedness in the future, all of which could constitute senior indebtedness for purposes of the notes. The agreements that govern our senior secured credit facilities and the notes contain various covenants that limit our discretion in the operation of our business. The agreements and instruments that govern both our senior secured credit facilities and the notes contain various restrictive covenants that, among other things, restrict our ability to: · incur more debt; · pay dividends, purchase company stock or make other distributions; · make certain investments; · create certain liens; · enter into transactions with affiliates; · make acquisitions; · emerge or consolidate; and · transfer or sell assets. In addition, the senior secured credit facilities contain covenants that require us to achieve and maintain certain financial tests or ratios. Our ability to comply with these covenants is subject to various risks and uncertainties.In addition, events beyond our control could affect our ability to comply with these covenants.A failure to comply with these covenants could result in an event of default under our senior secured credit facilities, which, if not cured or waived, could have a material adverse affect on our business, financial condition and results of operations.In the event of any default under our senior secured credit facilities, the lenders thereunder: · will not be required to lend any additional amounts to us; 16 · could elect to declare all of our outstanding borrowings, together with accrued and unpaid interest and fees, to be immediately due and payable; and · could prevent us from making debt service payments on the notes pursuant to the subordination provisions applicable to the notes, which actions could result in an event of default under the notes. If we were unable to repay debt to our secured lenders, these lenders could also proceed against the collateral securing that debt.Even if we are able to comply with all applicable covenants, the restrictions on our ability to manage our business in our sole discretion could harm our business by, among other things, limiting our ability to take advantage of financings, investments, acquisitions and other corporate transactions that may be beneficial to us. To service our indebtedness, we will require a significant amount of cash.Our ability to generate cash depends on many factors beyond our control. Our ability to make payments on and to refinance our indebtedness, including the notes, and to fund planned capital expenditures will depend on our ability to generate cash in the future.Our ability to generate sufficient cash to service our debt is subject to general economic, financial, competitive, legislative, regulatory and other factors that are beyond our control. We cannot assure you that our business will generate sufficient cash flow from operations or that future borrowings will be available to us under our senior secured credit facilities in an amount sufficient to enable us to pay our indebtedness, including the notes, or to fund our other liquidity needs.We may need to refinance all or a portion of our indebtedness, including the notes on or before maturity.We cannot assure you that we will be able to refinance any of our indebtedness, including our senior secured credit facilities and these notes, on commercially reasonable terms or at all. Your right to receive payments on the notes is junior to our existing indebtedness and possibly all of our future borrowings. The notes rank behind all of our existing indebtedness and all of our future borrowings, except any future indebtedness that expressly provides that it ranks equal with, or subordinated in right of payment to, the notes.As a result, upon any distribution to our creditors in a bankruptcy, liquidation or reorganization or similar proceeding relating to us or our property, the holders of our senior debt will be entitled to be paid in full before any payment may be made with respect to the notes. In addition, all payments on the notes will be blocked in the event of a payment default on certain senior debt and may be blocked for up to 179 consecutive days in the event of certain non-payment defaults on certain senior debt. In addition to being contractually subordinated to all existing and future senior indebtedness, our obligations under the notes will be unsecured while obligations under our senior secured credit facilities are secured by substantially all of our assets and those of our subsidiaries.If we become insolvent thereunder or are liquidated, or if payment under our senior secured credit facilities is accelerated, the lenders will have a claim on substantially all of our assets before the holders of unsecured debt, including the notes. In the event of a bankruptcy, liquidation or reorganization or similar proceeding relating to us, holders of the notes will participate with trade creditors and all other holders of our subordinated indebtedness in the assets remaining after we have paid all of our senior debt.However, because the indenture requires that amounts otherwise payable to holders of the notes in a bankruptcy or similar proceeding be paid to holders of senior debt instead, holders of the notes may receive less, ratably, than holders of trade payables in any such proceeding.In any of these cases, we may not have sufficient funds to pay all of our creditors and holders of notes may receive less, ratably, than the holders of our senior debt. 17 Not all our subsidiaries will guarantee the notes.After giving pro-forma effect to the acquisition of Harborside, excluding liabilities owing to us or any subsidiary guarantor, our non-guarantor subsidiaries would have had aggregate consolidated liabilities, assets and operating loss of $89.3 million, $70.5 million and $28.7 million, respectively, at or for the period ended March 31, 2007. [Use 12/31/06 information rather than 3/31/07 information] We may not have the ability to raise the funds necessary to finance the change of control offer required by the indenture. Upon the occurrence of certain specific kinds of change of control events, we will be required to offer to repurchase all notes of the principal amount thereof plus accrued and unpaid interest to the date of repurchase.However, it is possible that we will not have sufficient funds at the time of the change of control to make the required repurchase of notes or that restrictions in our senior secured credit facilities will not allow such repurchases.In addition, certain important corporate events, such as leveraged recapitalizations that would increase the level of our indebtedness, would not constitute a “Change of Control” under the indenture.See “Description of the Notes—Change of Control.” Federal and state statutes allow courts, under certain circumstances, to void guarantees and require note holders to return payments received from our subsidiary guarantors. If one of the subsidiaries that is a guarantor of the notes becomes the subject of a bankruptcy case or a lawsuit filed by unpaid creditors of any such guarantor, the guarantees entered into by these subsidiary guarantors may be reviewed under the federal bankruptcy law and comparable provisions of state fraudulent transfer laws.Under these laws, a guarantee could be voided, or claims in respect of a guarantee could be subordinated to other obligations of a guarantor if, among other things, the guarantor, at the time it incurred the indebtedness evidenced by its guarantee: · received less than reasonably equivalent value or fair consideration for entering into the guarantee; and either: · was insolvent or rendered insolvent by reason of entering into the guarantee; or · was engaged in a business or transaction for which the guarantor’s remaining assets constituted unreasonably small capital; or · intended to incur, or believed that it would incur, debts or contingent liabilities beyond its ability to pay such debts or contingent liabilities as they become due. In such event, any payment by a guarantor pursuant to its guarantee could be voided and required to be returned to the guarantor, or to a fund for the benefit of the guarantor’s creditors under those circumstances. If a guarantee of a subsidiary were voided as a fraudulent conveyance or held unenforceable for any other reason, in all likelihood holders of the notes would solely be creditors of Sun Healthcare Group, Inc.and of its subsidiaries that have validly guaranteed the notes.The notes then would in effect be structurally subordinated to all liabilities of the subsidiary whose guarantee was voided. The measures of insolvency for purposes of these fraudulent transfer laws will vary depending upon the law applied in any proceeding to determine whether a fraudulent transfer has occurred.Generally, however, a guarantor would be considered insolvent if: · the sum of its debts, including contingent liabilities, was greater than the fair saleable value of all of its assets; or 18 · the present fair saleable value of its assets was less than the amount that would be required to pay its probable liability on its existing debts, including contingent liabilities, as they become absolute and mature; or · it could not pay its debts or contingent liabilities as they become due. A court would likely find that a subsidiary guarantor did not receive reasonably equivalent value or fair consideration for its guarantee if the guarantor did not substantially benefit directly or indirectly from the issuance of the notes. If a court held that the subsidiary guarantees should be avoided as fraudulent conveyances, the court could void, or hold unenforceable, the subsidiary guarantees, which could mean that you may not receive any payments under the guarantees and the court may direct you to return any amounts that you have already received from any subsidiary guarantor.Furthermore, the holders of the notes would cease to have any direct claim against the applicable subsidiary guarantor.Consequently, the applicable subsidiary guarantor’s assets would be applied first to satisfy the applicable subsidiary guarantor’s other liabilities, before any portion of its assets could be applied to the payment of the notes.Sufficient funds to repay the notes may not be available from other sources, including the remaining subsidiary guarantors, if any.Moreover, the avoidance of a subsidiary guarantee could result in an event of default with respect to our and our subsidiary guarantors’ other debt that could result in acceleration of such debt (if not otherwise accelerated due to our or our subsidiary guarantors’ insolvency or other proceeding). Each subsidiary guarantee contains a provision intended to limit the guarantor’s liability to the maximum amount that it could incur without causing the incurrence of obligations under its guarantee to be a fraudulent transfer.This provision may not be effective to protect the guarantees from being voided under fraudulent transfer law or may reduce or eliminate the guarantor’s obligation to an amount that effectively makes the guarantee worthless. An active trading market may not develop for the note, which may reduce their market prices. We are offering the exchange notes to holders of the old notes.The old notes were offered and sold in April 2007 to a limited number of institutional investors and are eligible for trading in the Private Offerings, Resale and Trading through Automatic Linkages (PORTAL) Market. We do not intend to apply for a listing of the exchange notes on a securities exchange or on any automated dealer quotation system.There is no existing trading market for the notes and we cannot assure you as to the liquidity of markets that may develop for the exchange notes, your ability to sell the exchange notes or the price at which you would be able to sell the exchange notes.If such markets were to exist, the exchange notes could trade at prices that may be lower than their principal amount or purchase price depending on many factors, including: · the number of holders of the notes; · our performance; · the market for similar securities; · the interest of securities dealers in making a market in the notes; and · prevailing interest rates. 19 Risk Relating To The Exchange Offer If you choose not to exchange your old notes, the present transfer restrictions will remain in force and the market price of your old notes could decline. If you do not exchange your old notes for exchange notes under the exchange offer, then you will continue to be subject to the transfer restrictions on the old notes as set forth in the offering circular distributed in connection with the private offering of the old notes.In general, the old notes may not be offered or sold unless they are registered or exempt from registration under the Securities Act and applicable state securities laws.Except as required by the registration rights agreement, we do not intend to register resales of the old notes under the Securities Act.You should refer to “Prospectus Summary—Summary of Terms of the Exchange Offer” and “The Exchange Offer” for information about how to tender your old notes. The tender of old notes under the exchange offer will reduce the principal amount of the old notes outstanding, which may have an adverse effect upon, and increase the volatility of, the market price of the old notes due to reduction in liquidity.To the extent that old notes under the exchange offer are not tendered, there will be a decrease in the principal amount of the exchange notes outstanding, which may have an adverse effect upon, and increase the volatility of, the market price of the exchange notes due to reduced liquidity. 20 FORWARD-LOOKING STATEMENTS Certain statements in this prospectus and the documents incorporated by reference herein contain “forward-looking” information as that term is defined by the Private Securities Litigation Reform Act of 1995 (the “Act”) and the federal securities laws.All statements regarding our expected future financial position, results of operations, cash flows, liquidity, financing plans, business strategy, budgets, projected costs and capital expenditures, synergies, cost savings and revenue opportunities to be achieved as a result of the Harborside acquisition, competitive position, growth opportunities, plans and objectives of management for future operations and words such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “may” and other similar expressions are forward-looking statements.The forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of the Act and with the intention of obtaining the benefits of the “safe harbor” provisions of the Act.We caution you that any forward-looking statements made by us are not guarantees of future performance and that actual results may differ materially from those in the forward-looking statements as a result of various factors, including, but not limited to, the factors described under “Risk Factors.” We do not intend, and undertake no obligation, to update our forward-looking statements to reflect future events or circumstances. 21 USE OF PROCEEDS We will not receive any cash proceeds from the issuance of the exchange notes.In consideration for issuing the exchange notes as contemplated in this prospectus, we will receive in exchange a like principal amount of the old notes, the terms of which are identical in all material respects to the exchange notes.The old notes surrendered in exchange for the exchange notes will be retired and canceled and cannot be reissued.Accordingly, issuance of the exchange notes will not result in any change in our capitalization. The net proceeds of the offering of the old notes was $194.3 million after deducting the initial purchasers’ discount and estimated fees and expenses.We used the net proceeds from the offering of the old notes together with borrowings under our senior secured credit facilities to complete the acquisition of Harborside and certain related transactions and repay certain of our debt and the debt of Harborside.See our unaudited pro forma consolidated financial information incorporated by reference in this prospectus. RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our ratio of earnings to fixed charges for the periods indicated (1): 22 Year Ended December 31, Three Months Ended March 31, Two Months Ended February 28, 2002 Ten Months Ended December 31, 2002 2003 2004 2005 Historical 2006 Pro Forma 2006 2006 2007 303.08x (2 ) (2 ) 1.02x (2 ) 1.39x 1.45x 1.01x 1.78x (1)For purposes of the ratio of earnings to fixed charges, “earnings” means income (loss) before income taxes, discontinued operations and minority interests, plus fixed charges and amortization of capitalized interest, less interest capitalized.“Fixed charges” means the sum of (a)interest expensed and capitalized (b)amortized premiums, discounts and capitalized expenses related to indebtedness and (c)the estimated interest portion within rent expense. (2) Earnings were not sufficient to cover fixed charges by approximately $301.6 million, $40.3 million, and $2.9 million for the ten months ended December 31, 2002, year ended December 31, 2003 and the year ended December 31, 2005, respectively. 23 THE EXCHANGE OFFER General We hereby offer, upon the terms and subject to the conditions set forth in this prospectus and in the accompanying letter of transmittal (which together constitute the exchange offer), to exchange up to $200,000,000 aggregate principal amount of 9⅛
